In an action on various policies of fire insurance, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered April 21, 1975, which is in favor of defendants, after a nonjury trial. Judgment affirmed, with costs, upon the opinion of Mr. Justice Simon Leibowitz at Trial Term. In addition, this court notes that the evidence supports a finding that the hazard was increased by a means within the knowledge of the insured. Moreover, at the trial, plaintiff proceeded on the theory that the buildings in question were occupied and not abandoned. It may not at this time contend that the buildings were in part abandoned, to the knowledge of the defendants. Hopkins, Acting P. J., Martuscello, Damiani and Suozzi, JJ., concur.